Upon consideration of the petition filed on the 25th of August 2016 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order *326was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2016."
The following order has been entered on the motion filed on the 29th of August 2016 by Defendant to Deem Petition for Discretionary Review Timely Filed:
"Motion Denied by order of the Court in conference, this the 8th of December 2016."
The following order has been entered on the motion filed on the 29th of August 2016 by Defendant in the Alternative to Treat Petition for Discretionary Review as a Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 8th of December 2016."